        CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 1 of 23




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 MODERN POINT, LLC,                               Case No. 19‐CV‐668 (NEB/HB)

        Plaintiff/Counter‐Defendant,

 v.                                                           ORDER

 ACU DEVELOPMENT, LLC,

        Defendant/Counter‐Claimant.



      This case presents a dispute over two names for acupuncture clinics: Modern Point

Acupuncture (owned by Plaintiff, Modern Point, LLC, a small business with a few clinics)

and Modern Acupuncture (owned by Defendant ACU Development, LLC, a national

company with franchises). Modern Point alleges that ACU violated state and federal

trademark and unfair competition law in connection with ACU’s Modern Acupuncture

clinics in Minnesota and Colorado. Modern Point now moves for partial summary

judgment and moves to exclude certain testimony by ACU’s expert witnesses. For the

reasons below, the Court denies the motion for summary judgment and grants the motion

to exclude the expert testimony at issue.
        CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 2 of 23




                                    BACKGROUND1

      I.     Lindsay Long: Modern Point Acupuncture

      Modern Point has been offering acupuncture services under the name “Modern

Point Acupuncture” in Minnesota since 2012. (ECF No. 47 (“Long Decl.”) ¶¶ 2, 13–14; see

ECF No. 172 (“3d Long Decl.”) ¶¶ 6, 8.) That year, Modern Point’s owner Lindsay Long

changed the name of her acupuncture clinic to “Modern Point Acupuncture.” (Long Decl.

¶ 13; 3d Long Decl. ¶ 2.) She chose the name “Modern Point Acupuncture” because she

wanted a brand that portrayed the use of Western updated techniques combined with

traditional Eastern Chinese practices: “a blend of old and new.” (3d Long Decl. ¶ 2.)

      Eha Litigation. Also in 2012, Long’s business partner Frank Joshua Eha registered

the name “Modern Point Acupuncture, LLC,” with the Minnesota Secretary of State. (ECF

No. 119 (“Long Dep.”) at 12, 27.) In 2013, Eha sued Long, alleging business‐related claims.

(ECF No. 190‐1 at 2.) Long counterclaimed, alleging Eha failed to follow their business

agreement. (Id. at 6.) The court eventually ordered a money judgment against both Long

and Eha, and each party executed a satisfaction of judgment. (Id. at 8–14.) Long gave up

using the name Modern Point Acupuncture, LLC, and began doing business as Modern

Point, LLC. (Long Dep. at 27.)




1The Court provided a detailed background in its preliminary injunction order. (ECF
No. 120.) Because Modern Point seeks summary judgment on discrete issues, the Court
addresses only the facts relevant to its analysis of those issues.


                                            2
        CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 3 of 23




       Marketing and Advertising. Modern Point has owned and operated the website

www.modernpointacupuncture.com since July 2012. (Long Decl. ¶ 18.) Despite giving

up the name “Modern Point Acupuncture, LLC” after the litigation with Eha, Long still

used “Modern Point Acupuncture” in marketing media, including magazines, radio,

mailers, and social media such as Facebook, Yelp, and Twitter, as well as clinic location

signage, patient intake forms, correspondence, receipts, invoices, and newsletters. (Long

Decl. ¶¶ 18–19; ECF No. 80 (“2d Long Decl.”) ¶¶ 4–9; 3d Long Decl. ¶¶ 11–19; id., Exs. 1–

7; see ECF Nos. 173–78 (declaring that “Long has always held out her business as Modern

Point Acupuncture”).) Long, operating through Modern Point, regularly sends Modern

Point Acupuncture email newsletters to its patient lists. (2d Long Decl. ¶ 7.)

       In 2012, Modern Point began using a company logo that reads “modern point

acupuncture & sports medicine,” with “acupuncture & sports medicine” in smaller font:




(Long Dep. at 53.)

       Expansion to Colorado. Modern Point expanded its acupuncture services from

Minnesota to Colorado in 2013. That year, Long took over a clinic in Colorado called

“Boulder Acupuncture Sports Medicine,” which she combined with Modern Point

Acupuncture. (Long Decl. ¶ 14; 2d Long Decl. ¶ 13; see ECF No. 70 (“St. Clair Decl.”) ¶ 8

(“Boulder Acupuncture Sports Medicine/Modern Point Acupuncture”).) Also in


                                            3
        CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 4 of 23




Colorado, Modern Point offered acupuncture services in rented space in the CrossFit

Sanitas gym until 2020; now it rents space in the Mandala Integrative Medicine Clinic.

(2d Long Decl. ¶¶ 14–15.)

       II.    ACU: Modern Acupuncture

       In contrast to Long’s limited presence in Minnesota and Colorado, ACU has

Modern Acupuncture clinics in around thirty states. (St. Clair Decl. ¶ 10.) ACU uses a

franchising model and offers recurring memberships for acupuncture treatment. (Id.)

ACU received its first federal registration for a “Modern Acupuncture” mark in 2017 and

has several related federally registered trademarks. (Id.)

       In 2018 and 2019, ACU franchisees opened three Modern Acupuncture clinics in

Colorado. (Long Decl. ¶¶ 4, 21.) One of the Colorado clinics closed in June 2021. (ECF

No. 196 ¶ 4.) In 2019, franchisees opened a Modern Acupuncture clinic in Minnesota; that

clinic closed in 2020. (Long Decl. ¶¶ 5, 22; ECF No. 145 ¶ 10.) ACU thus has two active

Modern Acupuncture clinics at issue, both in Colorado.

       III.   Confusion

       After Modern Acupuncture began offering acupuncture services in Minnesota and

Colorado, Modern Point began receiving inquiries from consumers who appeared

confused about the two names. (Long Decl. ¶¶ 6, 28; 2d Long Decl. ¶ 10; id., Exs. C–E; 3d

Lang Decl. ¶ 35–37; id., Exs. 8–9; Long Dep. at 37–41; ECF No. 173 (“Hurly Decl.”) ¶¶ 13–

15; id., Exs. 1–2; ECF No. 174 (“Reiks Decl.”) ¶¶ 21–24; id., Exs. 1–3.) Other acupuncturists



                                             4
        CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 5 of 23




also conveyed confusion on social media and asked about Long’s connection to Modern

Acupuncture.2 (E.g., 3d Long Decl. ¶ 41; Hurly Decl. ¶ 16; Reiks Decl. ¶¶ 2, 25; ECF

No. 176 (“Bublitz Decl.”) ¶¶ 2, 17–18; Richman Decl. ¶¶ 2, 17–18; DePoint Decl. ¶¶ 2, 10–

11, 8–9.) For example, acupuncturist Amy DePoint attests that when she learned that

Modern Acupuncture was opening a location in Minnesota, she “thought that Lindsay

Long had rebranded her business.” (DePoint Decl. ¶¶ 2, 10.) DePoint herself “confused

Modern Acupuncture with Modern Point Acupuncture.” (Id. ¶ 10.) Shavonne Blades,

who worked in media and advertising for thirty years, including for acupuncture

services, was also confused by the similar names. (ECF Nos. 179, 179‐1.)

       Long attests that she and her employees have “wasted over 100 hours of time

responding to instances of consumer confusion over the phone, via email, on social

media, and through in‐person discussions.” (Long Decl. ¶ 29; see Long Dep. at 38, 43–44;

Reiks Decl. ¶ 26.)


2 Some social media posts trying to correct acupuncturists’ confusion include: “You are
mistaking Modern Acupuncture with Modern Point Acupuncture which Lindsay Long
owns and is a different business which is definitely a confusing distinction,” (Long Decl.
¶ 24); “I even had a moment where I confused the two! And certainly don’t want my
referrals to get confused either,” (id. ¶ 25); “I think you might be confusing . . . Modern
Point Acupuncture in Maple Grove with the new franchise Modern Acupuncture that
recently opened in Minnetonka.” (Id. ¶ 43; see ECF No. 177 (“Richman Decl.”) ¶ 11
(referencing the same posts); ECF No. 178 (“DePoint Decl.”) ¶ 11 (referencing same the
posts).) Alyssa Johnson—an acupuncturist affiliated with an ACU franchise in
Minnesota—acknowledged on social media that “Modern Acupuncture” was a
“corporate name” that would bring Modern Point “a lot of confusion.” (Long Decl.
¶¶ 33–34 (attesting that Johnson posted “I know this has been ‘horrible’ for [Long] both
in MN and in CO.”).)


                                            5
        CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 6 of 23




       IV.     Procedural History

       In March 2019, Modern Point sued ACU in this Court, alleging claims of unfair

competition under the Lanham Act, 15 U.S.C. § 1125(a); trademark infringement and

unfair competition under state common law; violations of the Deceptive Trade Practices

Act, Minnesota Statutes § 325D.44; and declaratory judgment. (ECF No. 1 (“Compl.”),

¶¶ 48–135.) A few weeks later, ACU sued Modern Point in the District of Colorado for

trademark infringement, alleging the parties’ marks were confusingly similar. ACU Dev.,

LLC v. Modern Point, LLC, No. 19‐CV‐2619 (NEB/HB), ECF No. 1 passim (D. Minn.). ACU’s

case was eventually transferred to the District of Minnesota and consolidated with this

case. (Id., ECF Nos. 27, 37.)

       In    its   original   Answer,   ACU       admitted   that   the   MODERN   POINT

ACUPUNCTURE and MODERN ACUPUNCTURE marks are confusingly similar. (ECF

No. 7 (“Ans.”) ¶¶ 6, 26, 46.) ACU withdrew those admissions after obtaining leave to

amend its Answer. (ECF No. 115.) In the Amended Answer, ACU denied that the marks

are confusingly similar and denied that there is a likelihood of confusion between the

marks. (ECF No. 121 ¶¶ 6, 26, 46.)

       After fact discovery closed, the Court granted Modern Point’s motion for a

preliminary injunction, finding, among other things, that Modern Point had a fair chance

of prevailing on the merits. (ECF No. 120 at 21–22.) The Court restrained ACU from doing

business as Modern Acupuncture in Minnesota and Colorado, and from using the



                                              6
         CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 7 of 23




MODERN ACUPUNCTURE mark in commerce and advertising in Minnesota and

Colorado, among other restrictions. (Id. at 33.)

       Modern Point now moves for summary judgment on three issues addressed in the

preliminary injunction order: the priority of use of the MODERN POINT

ACUPUNCTURE mark; the descriptive, suggestive, or arbitrary nature of the MODERN

POINT ACUPUNCTURE mark; and the likelihood of confusion about the parties’ marks.

(Id. at 12–22.)

                                        ANALYSIS

       I.         Motion for Partial Summary Judgment

       A. Legal Standard

       The court will grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a). A dispute of fact is “genuine” if a factfinder could reasonably

determine the issue in the non‐moving partyʹs favor. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). A court considering a motion for summary judgment must view the

facts in the light most favorable to the nonmoving party and give that party the benefit

of all reasonable inferences supported by the evidence. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986). A party opposing a properly supported motion for

summary judgment “may not rest upon the mere allegations or denials of his pleading,

but . . . must set forth specific facts showing that there is a genuine issue for trial.”



                                              7
        CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 8 of 23




Anderson, 477 U.S. at 248. The mere existence of a factual dispute will not defeat a motion

for summary judgment unless that dispute is “genuine,” meaning that “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Id.

       Modern Point, as the plaintiff, moves for summary judgment on key elements of

its claims. Because Modern Point bears the burden to prove its claims, to prevail on its

motion, it must show why the record is so one‐sided as to rule out the possibility of ACU

prevailing on those issues. See Boerner v. Brown & Williamson Tobacco Corp., 260 F.3d 837,

841 (8th Cir. 2001) (“A grant of summary judgment is appropriate only where the moving

party has demonstrated that there is no genuine issue of material fact such that no

reasonable jury could return a verdict for the non‐moving party.”).

       B. Common Elements to Modern Point’s Claims

       Modern Point alleges claims of trademark infringement and unfair competition

under the Lanham Act and state law that generally require the same key elements. (ECF

No. 45 at 21 n.9 (acknowledging it “has asserted several claims with similar elements”).)

To prove infringement, a prior user of a mark must show that “it has a valid, protectible

mark” and “there is a likelihood of confusion between its mark and the defendantʹs

mark.” B & B Hardware, Inc. v. Hargis Indus., Inc., 569 F.3d 383, 389 (8th Cir. 2009); see

Sweetarts v. Sunline, Inc., 380 F.2d 923, 926–27 (8th Cir. 1967) (noting infringement

addresses whether “the prior user of a mark is entitled to protection against a subsequent

user”). Modern Point seeks summary judgment on three issues under this standard:



                                            8
        CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 9 of 23




(1) the priority of its use of the MODERN POINT ACUPUNCTURE mark over ACU’s use

of the MODERN ACUPUNCTURE mark in Minnesota and Colorado; (2) whether the

MODERN POINT ACUPUNCTURE mark is arbitrary or suggestive (and therefore

protectible); and (3) the likelihood of confusion between the MODERN ACUPUNCTURE

mark and MODERN POINT ACUPUNCTURE mark. (ECF No. 169.)

       All three of these issues are questions of fact disputed by ACU. See Networx Data

Prod. Co. v. Dialight Corp., 867 F.2d 616, at *1 (Fed. Cir. 1989) (Table) (“The question of

priority of use is one of fact.”); WSM, Inc. v. Hilton, 724 F.2d 1320, 1326 (8th Cir. 1984)

(“How a particular word has been used and how it has been understood by the public is

a question of fact. . . . The correct categorization of a given term is also a factual issue.”)

(citations omitted); Mut. of Omaha Ins. Co. v. Novak, 836 F.2d 397, 398 (8th Cir. 1987)

(“Likelihood of confusion is a question of fact.”). So this motion does not ask the Court

to decide a legal issue; instead, Modern Point asks the Court to determine three key

factual issues before trial.

       After careful review of the parties’ briefs and supporting evidence, the Court finds

that genuine issues of material fact preclude summary judgment.

       1. Priority of Use

       The exclusive right to use a trademark belongs to the first to appropriate the mark

and use it in connection with a particular business. Sweetarts, 380 F.2d at 926 (citation

omitted). Determining “whether a party’s use is sufficient to establish priority requires a



                                              9
       CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 10 of 23




case‐by‐case analysis.” Mastercard Intʹl Inc. v. First Nat’l Bank of Omaha, Inc., No. 02 CIV.

3691 (DLC), 2004 WL 326708, at *6 (S.D.N.Y. Feb. 23, 2004); see S Indus., Inc. v. Stone Age

Equip., Inc., 12 F. Supp. 2d 796, 805 (N.D. Ill. 1998) (“In any given case, the amount of

activity that constitutes ‘use’ depends on the facts.”).

       Modern Point maintains that it has consistently used the MODERN POINT

ACUPUNCTURE mark in Minnesota and Colorado since at least 2013, several years

before ACU began using the MODERN ACUPUNCTURE mark in those states. (ECF

No. 171 at 3.) In support, Modern Point relies on declarations from Long and other

acupuncturists, as well as its website, patient forms, invoices, receipts, emails, and

newsletters. (Id. at 4–6.) Modern Point also relies on ACU’s admission in its initial answer

to the Complaint that ACU continued to use the MODERN ACUPUNCTURE mark “after

receiving this actual notice of plaintiff Modern’s superior rights and legitimate

objections.”3 (Compl. ¶ 46; ECF No. 7 ¶ 46.)

       ACU maintains that Long has not been consistent in using the name “Modern

Point Acupuncture”—in support, ACU points to examples. In 2012, Long developed the

Modern Point logo. At that time, Long’s former business partner Eha was doing business




3ACU later amended its answer to “den[y] that Modern Point has superior rights, or any
rights, to those marks, or that it has made any legitimate objections.” (ECF No. 121 ¶ 46.)
The Court may consider the admission in ACU’s initial answer because a pleading
superseded through amendment “may be introduced into evidence as the admission of
a party.” Sunkyong Intʹl, Inc. v. Anderson Land & Livestock Co., 828 F.2d 1245, 1249 (8th Cir.
1987).


                                             10
       CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 11 of 23




as “Modern Point Acupuncture, LLC” in Minnesota. ACU contends that Long designed

the logo to emphasize “Modern Point” and deemphasize “acupuncture & sports

medicine” to distinguish her business from Eha’s Modern Point Acupuncture, LLC. (ECF

No. 189 at 17–18.) ACU also provides evidence that use of the MODERN POINT

ACUPUNCTURE mark has been inconsistent in Colorado because Long sometimes

answers the phone as “Boulder Acupuncture Sports Medicine” when she expects that the

caller is an old patient of the prior owner of Modern Point’s Colorado clinic. (Long Dep.

at 105.) Finally, ACU questions the credibility of Modern Point’s witnesses who declare

in conclusory fashion that Modern Point “has always held itself out as Modern Point

Acupuncture since 2012.”4 (ECF No. 189 at 20–21.) The Court finds that ACU has raised

a dispute of material fact on priority of use, and so the Court denies summary judgment

for Modern Point on this issue.

       2. Arbitrary, Suggestive, or Descriptive Mark

       The parties next dispute whether the MODERN POINT ACUPUNCTURE mark

falls within a category of marks that is entitled to trademark protection. For purposes of

trademark protection, courts divide terms into four categories, which then dictates




4 Denial of summary judgment is particularly appropriate given ACU’s challenge to the
credibility of Modern Point’s witnesses. The Court will not grant summary judgment if
the nonmovant alleges specific facts that, if proven, call into doubt the credibility of the
movant’s witness, especially when that witness’s testimony is essential to proving the
movant’s case. Nationwide Prop. & Cas. Ins. Co. v. Faircloth, 845 F.3d 378, 382 (8th Cir. 2016)
(citation omitted).


                                              11
       CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 12 of 23




whether the term is entitled to protection: (1) generic; (2) descriptive; (3) suggestive; or

(4) arbitrary or fanciful. Frosty Treats Inc. v. Sony Comput. Entmʹt Am. Inc., 426 F.3d 1001,

1004 (8th Cir. 2005) (citation omitted). A term is generic if it refers to the common name

or nature of an article; such marks have no right to trademark protection. Id. at 1005

(citation omitted). A descriptive term conveys “an immediate idea of the ingredients,

qualities or characteristics of the goods,” and “is protectible only if shown to have

acquired a secondary meaning.” Id. (quotation marks and citation omitted). A suggestive

term “require[s] imagination, thought, and perception to reach a conclusion as to the

nature of the goods”; suggestive and arbitrary terms are “entitled to protection regardless

of whether they have acquired secondary meaning.” Id. In determining the category into

which a term falls, the factfinder “must evaluate the impression that each mark in its

entirety is likely to have on a purchaser” because “the commercial impression of a trade‐

mark is derived from it as a whole, not from its elements separated and considered in

detail.” Sturgis Motorcycle Rally, Inc. v. Rushmore Photo & Gifts, Inc., 908 F.3d 313, 337 (8th

Cir. 2018) (citation omitted).

       Modern Point asks the Court to find that the MODERN POINT ACUPUNCTURE

mark is arbitrary or suggestive; ACU contends the mark is merely descriptive. Modern

Point claims that the name “modern point acupuncture” is arbitrary or suggestive

because it combines words in an unexpected and uncommon way. (ECF No. 171 at 10–

11.) It maintains that “[a]cupuncture is a traditional form of medicine with Eastern roots”



                                              12
       CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 13 of 23




not typically known as modern or combined with “modern point,” and as such, allegedly

the name requires imagination and thought to reach a conclusion about the services

offered by Modern Point. (Id. at 11–12; see 3d Long Decl. ¶ 2 (attesting that she chose the

name Modern Point Acupuncture because it portrayed updated Western techniques

fused with traditional Eastern Chinese practices).)

       ACU counters that the name “modern point acupuncture” is merely descriptive,

as “acupuncture” describes the intended purpose of the product, and “modern” and

“point” describe the type of acupuncture provided.5 (ECF No. 189 at 23); see Lemme v.

NBC, 472 F. Supp. 2d 433, 443 (E.D.N.Y. 2007) (explaining that a descriptive mark “is very

similar to an adjective”). ACU also offers evidence that the Colorado Secretary of State

shows seventy‐five businesses both “point” and “acupuncture” as part of their names;

the Minnesota Secretary of State shows five such businesses. (ECF No. 70 (“St. Clair

Decl.”) ¶ 9.) The Court finds that ACU has raised a genuine issue of material fact as to

whether the MODERN POINT ACUPUNCTURE mark is descriptive, suggestive, or

arbitrary. Thus, the Court denies summary judgment for Modern Point on this issue.

       3. Likelihood of Confusion

       Modern Point argues that no genuine dispute exists as to whether the MODERN

ACUPUNCTURE and MODERN POINT ACUPUNCTURE marks are likely to confuse




5At oral argument, ACU suggested that its MODERN ACUPUNCTURE mark is also
descriptive.


                                            13
       CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 14 of 23




customers. Likelihood of confusion turns on: (1) the strength of the trademark ownerʹs

mark; (2) the similarity between the trademark ownerʹs mark and the alleged infringing

mark; (3) how much the allegedly infringing services competes with the trademark

ownerʹs services; (4) the alleged infringerʹs intent to confuse the public; (5) the degree of

care reasonably expected of potential customers; and (6) evidence of actual confusion.

Cmty. of Christ Copyright Corp. v. Devon Park Restoration Branch of Jesus Christʹs Church, 634

F.3d 1005, 1009 (8th Cir. 2011). No single factor controls, and “because the inquiry is

inherently case‐specific, different factors may be entitled to more weight in different

cases.” Id. As the evidence in this case demonstrates, likelihood of confusion is a fact‐

intensive inquiry. Mid‐State Aftermarket Body Parts, Inc. v. MQVP, Inc., 466 F.3d 630, 634

(8th Cir. 2006) (citing SquirtCo v. Seven–Up Co., 628 F.2d 1086, 1091 (8th Cir. 1980)). Below,

the Court sets out some of the record evidence on each of these factors; there is enough

evidence on ACU’s side of the scale that summary judgment is inappropriate.

       Admissions    of   confusion.   ACU    repeatedly   alleged    that   the   MODERN

ACUPUNCTURE and MODERN POINT ACUPUNCTURE marks were “confusingly

similar” in its Answer to the Complaint, and in ACU’s related case against Modern Point.

(E.g., Ans., passim; ACU Dev., LLC v. Modern Point, LLC, No. 19‐CV‐2619 (NEB/HB), ECF

No. 1 (compl.) (D. Minn.), passim; id., ECF No. 17 (am. compl.), passim.) ACU then

withdrew these admissions when the Court allowed ACU to amend its Answer.

Although ACU no longer alleges that the marks are confusingly similar, its prior



                                             14
       CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 15 of 23




allegations are evidence of a likelihood of confusion between the two marks. Modern

Point would like the prior admissions to end the Court’s inquiry. But this evidence is not

a slam dunk for Modern Point; instead, the Court weighs it “like any other admission

against” a party’s interest. See First Bank of Marietta v. Hogge, 161 F.3d 506, 510 (8th Cir.

1998) (holding that statements from a party’s abandoned state court pleadings did not

constitute “binding judicial admissions” but were admissible as an admission against the

party’s interest). As Judge Bowbeer explained in the order allowing ACU to amend its

answer, “the issue of likelihood of confusion is of fundamental importance . . . . The public

as well as the parties have a shared interest in having matters involving trademark and

unfair competition resolved on the facts.” (ECF No. 115 at 16.) The Court thus declines to

resolve the issue of likelihood of confusion based solely on these admissions.

       Strength of the mark. The strength of a mark generally depends on two factors: (1) its

distinctiveness; and (2) “the extent to which the mark is recognized by the relevant

consumer class.” J & B Wholesale Distrib., Inc. v. Redux Beverages, LLC, 621 F. Supp. 2d 678,

684 (D. Minn. 2007) (citation omitted). The Court determines the distinctiveness of a mark

based on whether it is generic, descriptive, suggestive, or arbitrary. Frosty Treats, 426 F.3d

at 1004. As discussed above, the Court finds that a genuine issue of material fact exists as

to whether the MODERN POINT ACUPUNCTURE mark is descriptive, suggestive, or

arbitrary.




                                             15
       CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 16 of 23




       As for how well consumers recognize the MODERN POINT ACUPUNCTURE

mark, Modern Point provides circumstantial evidence of recognition in the form of

declarations about Modern Point Acupuncture’s positive reputation, advertising, and

promotion in Minnesota and Colorado. (E.g., Long Decl. ¶¶ 19–20, 25, 33–34, 43; 3d Long

Decl. ¶¶ 43–46.) Long attests that Modern Point has booked 20,000 services to clients in

those states and has emailed newsletters to 5,000 clients. (2d Long Decl. ¶¶ 2, 7). Modern

Point also cites several declarations and a webpage containing hundreds of reviews of

Modern Point Acupuncture and offers testimony of a single former customer who was

also a former employee. (ECF No. 171 at 26–27 & n.5; Troutner Dec. ¶¶ 1, 3–4.)

       ACU counters that Modern Point presents no evidence that the relevant consumer

class recognizes its mark, claiming that Modern Point does not provide evidence or

testimony from any customers, aside from hearsay statements. (ECF No. 189 at 29); see

Brooks v. Tri‐Sys., Inc., 425 F.3d 1109, 1111 (8th Cir. 2005) (holding that a statement in an

affidavit was inadmissible because the affidavit did not “show affirmatively that the

affiant is competent to testify” to the matter). ACU also argues that Modern Point

presents no evidence of a Colorado consumer recognizing the MODERN POINT

ACUPUNCTURE mark.6 Although Blades attests that, as a marketer of acupuncture


6Five declarants attest that, in their eyes, “Modern Point Acupuncture is a distinctive
brand, which is well‐known in the industry throughout Minnesota and Colorado.” (Reiks
Decl. ¶ 6 (emphasis added); Troutner Decl. ¶ 7; Bublitz Decl. ¶ 6; Richman Decl. ¶ 7;
DePoint Decl. ¶ 6.) But none of these declarants offer any factual support for their
knowledge of the Colorado acupuncture market.


                                             16
       CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 17 of 23




services in Colorado, the company names confused her, her declaration does not suggest

that she is a consumer of acupuncture services in that market. (ECF No. 179.)

       Similarity between the marks. The Court examines a mark as a whole to determine

similarity between the marks. SquirtCo., 628 F.2d at 1091. ACU argues that although the

MODERN ACUPUNCTURE and MODERN POINT ACUPUNCTURE marks use similar

words, they are not identical. (ECF No. 189 at 30.) As evidence of their differences, ACU

cites the fact that Long decided against naming her business “Modern Acupuncture” in

2012. (Id.; see 3d Long Decl. ¶ 4 (rejecting “Modern Acupuncture” because she thought

her peers might construe the name as “condescending” and “not properly honoring

traditional Chinese medicine”).) But the marks need not be identical to satisfy this factor,

they need only be similar. And closely related products or services—like the acupuncture

services provided by the parties—require “less similarity in the trademarks . . . to support

a finding of infringement.” SquirtCo., 628 F.2d at 1091.

       Degree of competition. When the parties are direct competitors, the degree‐of‐

competition factor supports the trademark owner. Sensient Techs. Corp. v. SensoryEffects

Flavor Co., 613 F.3d 754, 766 (8th Cir. 2010). Both parties offer or have offered acupuncture

services to clients in Minnesota and Colorado.7 ACU argues that the parties do not




7The parties do not currently compete for clients in Minnesota because the sole Modern
Acupuncture clinic in Minnesota closed in 2020. When asked about this at oral argument,
Modern Point contended that Modern Acupuncture’s national presence offsets the lack
of actual competition in Minnesota.


                                             17
       CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 18 of 23




compete for the same acupuncture clients because Long specializes in sports medicine

acupuncture, a type of acupuncture that ACU infers that it does not offer. (ECF No. 189

at 31–32 (citing Long Decl. at 4)); Modern Point Acupuncture, Sports Medicine

Acupuncture®, https://modernpointacupuncture.com/areas‐of‐expertise/sports‐medicine

‐acupuncture (last visited Sept. 14, 2021). But sports medicine acupuncture is not the only

type of acupuncture Modern Point offers. (See 3d Long Decl. ¶ 25 (attesting Modern Point

Acupuncture offers acupuncture, sports medicine acupuncture, women’s health

acupuncture, and facial acupuncture, among other services).) And ACU also offers

acupuncture for sports injuries. Modern Acupuncture, Sports Injuries and Acupuncture,

https://www.modernacupuncture.com/news/2012‐04‐29‐sports‐injuries‐and‐

acupuncture‐231 (last visited Sept. 14, 2021). At oral argument, ACU likened Modern

Point Acupuncture to a “specialty shop” offering several types of acupuncture; it claimed

that Modern Acupuncture does not specialize because it only offers two types of

acupuncture in Colorado.

       Intent to deceive the public. A trademark owner need not prove an infringerʹs intent

to confuse the public, but “the absence of such intent is a factor to be considered.”

Sensient, 613 F.3d at 766 (citing Frosty Treats, 426 F.3d at 1008). Modern Point contends

that ACU acted intentionally in using a confusingly similar name, but that the Court need

not resolve this issue to decide likelihood of confusion. (ECF No. 171 at 28.) In addition,

ACU offers some evidence of its lack of intent to confuse the public. (E.g., ECF No. 191



                                            18
       CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 19 of 23




¶ 3; id., Ex. B (ACU’s marketing consulting company identifying potential social‐media

handles to help with naming Modern Acupuncture on social media outlets).)

       Degree of care expected of customers. In determining the degree of care expected of

customers, the Court “must stand in the shoes of” the ordinary customer, “buying under

the normally prevalent conditions of the market” and giving the attention such a

customer would usually give in buying the type of goods or services at issue. Sensient,

613 F.3d at 769 (citation omitted). Courts consider this factor to be more important in

confusion‐of‐source cases where the amount of care that the customer exercises in

purchasing a service “can eliminate the confusion that might otherwise exist.” Id. (citing

Frosty Treats, 426 F.3d at 1010).

       To show that many customers do not exercise an exacting degree of care, Modern

Point cites evidence of confused customers who called Modern Point Acupuncture

believing they were contacting Modern Acupuncture. (2d Long Decl., Exs. C–E; 3d Long

Decl., Exs. 8–9; Hurley Decl. Exs. 1–2.) Several declarants attest—in a conclusory

manner—that many acupuncture customers do not always exercise exacting care when

trying to find a clinic, nor do they always discriminate between similar names when

searching online. (E.g., Rieks Decl. ¶¶ 18–19; Richman Decl. ¶¶ 15–16; Bublitz Decl.

¶¶ 15–16; Troutner Decl. ¶¶ 12–13.)

       ACU cites Modern Point Acupuncture’s website to show that acupuncture clients

choose to work with a particular acupuncturist, rather than a particular clinic, suggesting



                                            19
        CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 20 of 23




a high degree of care. The website offers testimonials for each acupuncturist, rather than

for the clinic as a whole. E.g., Modern Point Acupuncture, Testimonials – Lindsay Long,

L.Ac., https://modernpointacupuncture.com/testimonials/testimonials‐lindsay‐long‐l‐ac

(last visited Sept. 14, 2021).

       Evidence of actual confusion. Evidence of actual confusion “is perhaps the most

effective way to prove a likelihood of confusion.” Hubbard Feeds, Inc. v. Animal Feed

Supplement, Inc., 182 F.3d 598, 602 (8th Cir. 1999); see Duluth News‐Trib.. v. Mesabi Publʹg

Co., 84 F.3d 1093, 1098 (8th Cir. 1996) (weighing “the number and extent of instances of

actual confusion” in determining whether a likelihood of confusion exists). Modern Point

argues that its evidence of actual confusion proves a likelihood of confusion. (ECF

No. 171 at 30–31.) Along with declarations of acupuncturists and a marketer attesting to

confusion, Modern Point offers declarations and emails describing confused customers

who called Modern Point Acupuncture believing they were contacting Modern

Acupuncture. (E.g., 2d Long Decl., Exs. C–E; 3d Long Decl., Exs. 8–9; Hurley Decl. Exs. 1–

2.) But “testimony as to alleged confusion of third persons as provided in [a declarant’s]

statement . . . is one of the most unsatisfactory kinds because it is capable of such varying

inferences.” Cheval Intʹl v. Smartpak Equine, LLC, No. CV 14‐5010, 2016 WL 1064496, at *10

(D.S.D. Mar. 15, 2016) (citation omitted).

       ACU challenges the admissibility of Modern Point’s evidence of actual confusion

as hearsay and lacking foundation. (ECF No. 189 at 36–37); see Vitek Sys., Inc. v. Abbott



                                             20
       CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 21 of 23




Labʹys, 675 F.2d 190, 193 (8th Cir. 1982) (holding that testimony by plaintiff’s employees

and consultants that customers told them they were confused by the similarity of the

marks at issue “was hearsay in nature and the district court properly gave it little

weight”); Duluth News‐Trib., 84 F.3d at 1098 (“[V]ague evidence of misdirected phone

calls and mail is hearsay of a particularly unreliable nature given the lack of an

opportunity for cross‐examination of the caller or sender regarding the reason for the

‘confusion.’”). But even setting aside issues of admissibility, Modern Point’s evidence of

actual confusion does not always assist it: some of the evidence indicates consumers

mistakenly calling Modern Point Acupuncture when trying to reach Modern Acupuncture.

Long was unaware of any customer mistakenly seeking Modern Acupuncture’s services

instead of Modern Point Acupuncture’s and is not sure she ever lost a single client

because of Modern Acupuncture. (Long Dep. at 109–11); see Duluth News‐Trib., 84 F.3d at

1098 (finding evidence of misdirected mail and phone calls to be “de minimis and . . .

show[s] inattentiveness on the part of the caller or sender rather than actual confusion”).

      The evidence described above is sufficient to raise genuine issues of material fact,

and so the Court denies Modern Point’s motion for summary judgment on the issue of

likelihood of confusion.

      II.    Motion to Exclude Expert Testimony

      Under Rule 26(a)(2) of the Federal Rules of Civil Procedure, ACU served Modern

Point with a disclosure in which it designated Matt Hale and Chad Everts as experts.



                                            21
       CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 22 of 23




(ECF No. 184‐1 at 8–9.) Hale is ACU’s Chief Executive Officer and Everts is ACU’s

Treasurer. (ECF No. 184‐1 at 14.) The disclosure states that Hale and Everts are expected

to testify as to ACU’s damages, acupuncture industry‐specific information, and

“[i]nformation regarding the Colorado and Minnesota acupuncture market in general

and including the distinctiveness of particular business names, trademarks, marketing,

and historic and current trends.” (ECF No. 184‐1 at 8–9.)

       Modern Point moves to exclude the opinions of Hale and Everts on three topics:

(1) the priority of use of the MODERN POINT ACUPUNCTURE mark; (2) the arbitrary

or suggestive nature of the MODERN POINT ACUPUNCTURE mark; and (3) the

likelihood of confusion between the MODERN ACUPUNCTURE and MODERN POINT

ACUPUNCTURE marks. (ECF No. 183 at 1.) In response, ACU represents that it will not

elicit expert opinion testimony under Rule 702 of the Federal Rules of Evidence from Hale

or Everts on these three topics. (ECF No. 188 at 1–2.) Nor did ACU rely on any expert

opinion in opposing Modern Point’s summary judgment motion. Because ACU

acknowledges that there is “no dispute for the Court to resolve” as to this motion, (id. at

2), the Court grants as unopposed Modern Point’s motion to exclude the expert testimony

on these topics.




                                            22
      CASE 0:19-cv-00668-NEB-HB Doc. 202 Filed 09/16/21 Page 23 of 23




                                   CONCLUSION

      Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

      1. Modern Point, LLC’s motion for partial summary judgment (ECF No. 169) is

         DENIED;

      2. Modern Point’s motion to exclude (ECF No. 181) is GRANTED;

      3. ACU’s Matt Hale and Chad Everts are excluded from offering expert testimony

         on these topics:

            a. Modern Point’s priority use of the MODERN POINT ACUPUNCTURE

                mark, over ACU’s later use of the MODERN ACUPUNCTURE mark, in

                Minnesota and Colorado;

            b. Whether the MODERN POINT ACUPUNCTURE mark is arbitrary,

                suggestive, or descriptive; and

            c. The    likelihood   of   confusion      between    the   marks    MODERN

                ACUPUNCTURE and MODERN POINT ACUPUNCTURE.



Dated: September 16, 2021                         BY THE COURT:

                                                  s/Nancy E. Brasel
                                                  Nancy E. Brasel
                                                  United States District Judge




                                          23
